Citation Nr: 0730695	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-29 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.   


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran had active duty for training (ACDUTRA) from 
January 16, 1978 to June 6, 1978.  He also had a period of 
active military service from September 13, 1978 to February 
16, 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in New York, New York, which determined that the 
veteran had not submitted new and material evidence to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disability, diagnosed as schizophrenia.  
Subsequently, in a July 2005 statement of the case, the RO 
apparently determined that there was new and material 
evidence, reopened the claim, and denied the claim on the 
merits.

Nevertheless, regardless of the RO's actions, the Board must 
still determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).  Thus, the issue on appeal has been 
characterized as set forth on the title page.

In June 2007, the veteran testified before the undersigned 
Veterans Law Judge at a hearing at the RO.  A transcript of 
that hearing has been associated with the veteran's claims 
folder.                 







FINDINGS OF FACT

1.  By a September 1979 rating action, the RO denied 
entitlement to service connection for a nervous condition.  
The veteran was provided notice of the decision and his 
appellate rights.  He filed a notice of disagreement in 
January 1980, and a statement of the case was issued in April 
1980.  The veteran did not file a substantive appeal.

2.  The evidence received since the September 1979 RO 
decision includes medical evidence not previously considered, 
which is relevant to the issue at hand and, when considered 
with previous evidence of record, it relates to an 
unestablished fact necessary to substantiate the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, and raises a reasonable possibility of 
substantiating the claim.   

3.  Clear and unmistakable evidence shows that prior to 
service, the veteran had an acquired psychiatric disorder, 
then diagnosed as schizophrenia.  

4.  The relevant medical evidence does not clearly and 
unmistakably show that the veteran's pre-existing psychiatric 
disorder was not aggravated during service; the medical shows 
that since service, the veteran has continued to experience a 
chronic psychiatric disorder, currently diagnosed as bipolar 
disorder.   


CONCLUSIONS OF LAW

1.  The September 1979 rating action, which denied 
entitlement to service connection for a nervous condition, is 
final.   38 U.S.C.A. § 7105 (West 2002).       

2.  The evidence received since the September 1979 rating 
action is new and material, and the claim of entitlement to 
service connection for an acquired psychiatric disorder is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2006).        

3.  Service connection for an acquired psychiatric disorder, 
currently diagnosed as bipolar disorder, is warranted.  
38 U.S.C.A. §§ 1111, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006); VAOPGCPREC 3-2003.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) significantly changed the law prior to the 
pendency of this claim.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA provisions 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, and they redefine the obligations of VA with 
respect to the duty to assist the veteran with his claim.

In the instant case, the Board is rendering a decision in 
favor of the veteran, reopening the veteran's claim and 
granting service connection for an acquired psychiatric 
disorder, currently diagnosed as bipolar disorder.  
Therefore, a further discussion of the VCAA duties is 
unnecessary.


The Application to Reopen

The veteran contends that he has a psychiatric disorder, 
currently diagnosed as bipolar disorder.  According to the 
veteran, for many years, his psychiatric disorder was 
misdiagnosed as schizophrenia.  He maintains that his 
psychiatric disorder was aggravated by military service.   

The veteran's original claim of entitlement to service 
connection for a nervous condition was denied by the RO in a 
September 1979 rating decision because the evidence showed 
that his nervous condition, then diagnosed as schizophrenia, 
pre-existed military service and was not aggravated therein.  
The veteran was provided notice of the decision and of his 
appellate rights.  He filed a notice of disagreement in 
January 1980, and a statement of the case was issued in April 
1980.  The veteran did not file a substantive appeal.  
Therefore, the September 1979 rating decision became final 
based on the evidence then of record.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103 (2006).

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
finally disallowed, these matters may be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108.  New 
evidence means existing evidence not previously submitted to 
agency decision makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the evidence is 
new and material, the credibility of the newly presented 
evidence is to be presumed.  Kutscherousky v. West, 12 Vet. 
App. 369, 371 (1999) (per curiam).  The Board is required to 
give consideration to all of the evidence received since the 
September 1979 decision in light of the totality of the 
record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Under the cited legal authority, the Board has reviewed the 
additional evidence associated with the claim's folder since 
the September 1979 RO decision and finds that the evidence 
includes, for the first time, a December 2004 statement from 
a VA psychiatrist, Dr. P., who opined that the veteran had a 
chronic psychiatric illness, with first episode dating prior 
to military service, and that his condition significantly 
deteriorated while in the military.  This competent opinion 
supports the veteran's claim for service connection for an 
acquired psychiatric disorder on an aggravation basis.

Thus, the Board finds that the additional medical evidence is 
both new and material as defined by the applicable 
regulation.  38 C.F.R. § 3.156(a). Accordingly, the veteran's 
claim for service connection for an acquired psychiatric 
disorder is reopened.  Id.  


The Claim for Service Connection

As to the merits of the claim of entitlement to service 
connection for an acquired psychiatric disorder, service 
connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may also be granted where the evidence of 
record establishes that a particular injury or disease 
resulting in disability, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).

A veteran is presumed to have been in sound condition at 
service entrance except as to defects, infirmities, or 
disorders noted, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
service.  38 U.S.C.A. § 1111. The implementing regulation, 38 
C.F.R. § 3.304(b), similarly provides that "[t]he veteran 
will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted."  38 C.F.R. § 3.304(b).  A 
veteran thus enjoys an initial presumption of sound condition 
upon service entry if the enlistment records do not reflect 
that the veteran has a disease or injury that subsequently 
becomes manifest during service.  Wagner v. Principi, 370 
F.3d 1089, 1096 (2004) (noting that "[w]hen no preexisting 
condition is noted upon entry to service, the veteran is 
presumed to have been sound upon entry," but that "if a 
preexisting disorder is noted upon entry to service, the 
veteran cannot bring a claim for service connection for that 
disorder"); see 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

To rebut the presumption of soundness under 38 U.S.C.A. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service, and that 
the disease or injury was not aggravated by service. 
VAOPGCPREC 3-2003; Wagner, supra.  

With the above criteria in mind, the veteran's enlistment 
examination, dated in September 1978, shows that at that 
time, the veteran was clinically evaluated as "normal" for 
psychiatric purposes.  However, the records reflect that in 
October 1978, the veteran was hospitalized.  It was noted 
that the veteran had two previous psychiatric 
hospitalizations in 1974 and 1975 for confused paranoid 
thoughts and poor sleep patterns, and was treated with brown 
pills, possibly Thorazine.  The veteran did well on no 
medication until he entered AIT (advanced individual 
training) at Fort Sam Houston in September 1978.  According 
to the veteran, he inexplicably began behaving like a child, 
had poor concentration, and sleeping difficulties.  The 
veteran failed medic AIT and was transferred to Fort Knox and 
began AIT in an armored division.  The veteran's problems 
continued and he started thinking that his dead grandfather 
was controlling his body as if he were a robot.  Radio and 
television had special messages for him, and he felt that the 
spirit of Jesus Christ had entered his body and he was 
therefore the messiah.  After the veteran was involved in a 
fight with another trainee and began repeatedly putting on 
and removing his clothes, he was hospitalized where he was 
noted to be confused, with inappropriate affect and loose 
associations.  Upon his release, the diagnosis was 
schizophrenia, paranoid type, chronic.  The Line of Duty 
(LOD) finding was "No, EPTS" (existed prior to service).  A 
January 1979 Medical Board evaluation confirmed the diagnosis 
of schizophrenia and also determined that it was not in the 
LOD and EPTS.  The veteran was then referred to a Physical 
Evaluation Board (PEB).  In the January 1979 PEB report, the 
diagnosis was once again schizophrenia.  According to the 
PEB, the veteran's condition existed prior to service and was 
not aggravated by service, but was the result of natural 
progression.  The PEB noted that the veteran had been 
hospitalized in October 1974 and April 1976 for 
schizophrenia.  The veteran was subsequently released from 
active service.     

At the outset, the Board notes that an acquired psychiatric 
disorder, to include schizophrenia or bipolar disorder, was 
not "noted" on the veteran's entrance examination in 
September 1978.  38 U.S.C.A. § 1111.  Consequently, the 
veteran is presumed to have been in sound condition at entry, 
at least as far as any psychiatric disorder is concerned.  As 
already noted, to overcome this presumption of soundness, 
there must be both clear and unmistakable evidence that the 
claimed disability preexisted military service and clear and 
unmistakable evidence that it was not aggravated by service.  
In this case, according to the veteran's service medical 
records, both the Medical Board and the PEB determined that 
the veteran's psychiatric disorder, then diagnosed as 
schizophrenia, had pre-existed service and the veteran 
consented to such findings.  This conclusion is not contested 
by any other evidence of record.  Evans, supra.  Accordingly, 
the Board finds that the evidence clearly and unmistakably 
shows that an acquired psychiatric disorder, then diagnosed 
as schizophrenia, existed prior to entry onto active duty.  
VAOPGCPREC 3-2003.             

The remaining question is whether the evidence clearly and 
unmistakably shows that the veteran's pre-existing 
psychiatric disorder was not aggravated during service.  In 
this regard, the January 1979 PEB determined in a conclusory 
way that the veteran's pre-existing psychiatric disorder was 
not aggravated by service, but was the result of natural 
progression.  However, such evidence must be weighed against 
the fact that the veteran's psychiatric disorder had 
obviously gone from the point of not being noticeable at 
entry to the point where he was hospitalized and not 
qualified for continued service.  The Board further observes 
that, as previously stated, in the December 2004 statement 
from Dr. P., a VA psychiatrist, Dr. P. opined that the 
veteran's psychiatric disorder significantly deteriorated 
while he was in the military.    

In June 2005, the veteran underwent a VA examination.  
Following the mental status evaluation, the pertinent 
diagnoses were bipolar disorder and rule out schizoaffective 
disorder.  The examining physician reported that there were 
discrepancies in the evidence of record as to whether or not 
the veteran's pre-existing psychiatric disorder was 
aggravated by service.  The examiner noted that although in 
the January 1979 report, the PEB concluded that the veteran's 
pre-existing psychiatric disorder was not aggravated by 
service, but was the result of the natural progression, on 
the other hand, in the December 2004 statement from Dr. P., 
Dr. P. opined that the veteran's psychiatric disorder 
significantly deteriorated while he was in the military.  The 
examiner indicated that according to the veteran, during 
service, there were some incidents that he believed 
exacerbated his condition.  The veteran described feeling as 
though privileges were given to other soldiers and that he 
was passed over, and that when he tried to bring those 
complaints to the attention of his commanding officers, those 
complaints were ignored.  He also described engaging in 
violent behavior with another soldier immediately preceding a 
hospitalization.  The examiner opined that it was certainly 
plausible that any or all of those experiences could have 
triggered a psychotic episode, but that it was also likely 
that the veteran given his condition, would have had a 
history of having multiple psychiatric hospitalizations 
regardless of whether or not he had those experiences in the 
service and due to the chronicity of his condition.  Thus, 
the Board finds that the opinion from the examiner from the 
veteran's June 2005 VA examination neither proves nor 
disproves that the veteran's pre-existing psychiatric 
disorder was aggravated by service.    

In light of the above, the Board does not find that the 
conclusory comment in the January 1979 PEB report about there 
being no aggravation amounts to clear and unmistakable 
(undebatable) evidence that the veteran's acquired 
psychiatric disorder was not aggravated.  Therefore, the 
presumption of soundness attaches and the veteran is found to 
have been sound at service entrance.  

As noted above, shortly after the veteran's entrance into 
service, he was hospitalized and diagnosed with a psychiatric 
disorder, then diagnosed as schizophrenia.  The veteran was 
subsequently discharged due to his psychiatric disorder.  
Thus, the veteran's psychiatric disorder clearly manifested 
itself during service, and the evidence shows that it has 
existed as a chronic problem since.  Private medical records, 
from January 1988 to December 1997, show intermittent 
treatment for schizophrenia and bipolar disorder, including 
hospitalizations.  In addition, VA Medical Center (VAMC) 
outpatient treatment records, from October 2002 to April 
2004, also show intermittent treatment for schizophrenia and 
bipolar disorder.  Moreover, in the veteran's most recent VA 
examination in June 2005, he was diagnosed with bipolar 
disorder, rule out schizoaffective disorder.  Thus, the 
veteran's acquired psychiatric disorder clearly manifested 
itself during service, and the evidence shows that it has 
existed as a chronic problem since.  As noted above, although 
a psychiatric disorder was clearly shown to have existed 
prior to service, the presumption of soundness has not been 
rebutted, which results in the peculiar situation where an 
award of service connection is warranted on a direct basis 
because a psychiatric disorder was shown during service, then 
diagnosed as schizophrenia, and clear and unmistakable 
evidence does not exist to show that it was not aggravated.  
VAOPGCPREC 3-2003.  Therefore, in light of the above, service 
connection for an acquired psychiatric disorder, currently 
diagnosed as bipolar disorder, is warranted.  38 U.S.C.A. 
§§ 1131, 1111; 38 C.F.R. §§ 3.303, 3.306; VAOPGCREC 3-2003; 
Wagner, supra.            


ORDER

Service connection for an acquired psychiatric disorder, 
currently diagnosed as bipolar disorder, is granted subject 
to the laws and regulations governing the payment of monetary 
benefits.    




____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


